UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING SEC FILE NUMBER:000-52597 CUSIP NUMBER: (Check One) xForm 10-K ¨ Form 20-F ¨ Form 11-K ¨ Form 10-Q ¨ Form 10-D ¨ Form N-SAR ¨ Form N-CSR For Period Ended:December 31, 2009 [ ] Transition Report on Form 10-K[ ] Transition Report on Form 20-F [ ] Transition Report on Form 11-K[ ] Transition Report on Form 10-Q [ ] Transition Report on Form N-SAR For the Transition Period Ended: Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I—REGISTRANT INFORMATION NEDAK Ethanol, LLC Full Name of Registrant Not Applicable Former Name if Applicable 87590 Hillcrest Road, P.O. Box 391 Address of Principal Executive Office (Street and Number) Atkinson, Nebraska 68713 City, State and Zip Code PART II—RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate) |x| (a) The reason described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; |x| (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, Form 11-K, Form N-SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q, or subject distribution report on Form 10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant's statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III—NARRATIVE State below in reasonable detail why Forms 10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. The Registrant has determined that additional time is required to finalize its Annual Report on Form 10-K for its fiscal year ended December 31, 2009, and the financial statements included therein (the “Form10-K”). Despite diligent efforts, work necessary to complete the Form 10-K could not be finished in sufficient time to permit the filing on the due date of March 31, 2010, without unreasonable effort and expense, due largely to time needed to resolve issues related to the status of our lending arrangements and a settlement with a significant counterparty. PART IV—OTHER INFORMATION (1)Name and telephone number of person to contact in regard to this notification Daniel Peterson (314) 345-6246 (Name) (Area Code) (Telephone Number) (2)Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed?If answer is no, identify report(s). xYesNo (3)Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? ¨YesxNo 2 If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. NEDAK Ethanol, LLC (Name of Registrant as Specified in Charter) has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date: March 31, 2010 By: /s/Jerome Fagerland Name: Jerome Fagerland Title President 3
